Citation Nr: 0927651	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right foot and heel, to include as secondary to the service-
connected cervical spine traumatic arthritis.

2.  Entitlement to service connection for arthritis of the 
right leg, to include as secondary to the service-connected 
cervical spine traumatic arthritis.

3.  Entitlement to service connection for arthritis of the 
right hip, to include as secondary to the service-connected 
cervical spine traumatic arthritis.

4.  Entitlement to service connection for arthritis of the 
right hand, to include as secondary to the service-connected 
cervical spine traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had verified active duty service from June 1971 
to February 1984 and from January 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The Veteran also filed a Notice of Disagreement with a 
January 2005 rating decision denying service connection for 
posttraumatic stress disorder (PTSD).  That claim was 
subsequently granted in March 2006, however.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND
 
In the present case, the RO has adjudicated the Veteran's 
claims under 38 C.F.R. § 3.310 (2008), as secondary to his 
service-connected cervical spine traumatic arthritis.  
However, in a June 2009 Brief on Appeal, the Veteran's 
representative also suggested that the Veteran's service-
connected lumbar spine and right ankle disorders played a 
causal role resulting in the claimed disabilities.  
Specifically, the representative noted that "his other 
service[-]connected conditions have caused instability, 
altered gait, and numerous falls through the years.  It is 
thus reasonable to assume the [V]eteran's right side joint 
problems may be associated with his service[-]connected 
disabilities."  

Several United States Court of Appeals for Veterans Claims 
(Court) and United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decisions address the situation 
where an alternate, unadjudicated theory of service 
connection is presented to the Board in the context of an 
underlying service connection claim.  In Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006), which concerned both 
direct and presumptive service connection, the Court noted 
that although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Id. at 313; see 
also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 
2000); Robinson v. Mansfield, 21 Vet. App. 545, 551-52 
(2008); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd, 421 F.3d 1346 (Fed. Cir. 2005).

In view of Roebuck, this expanded theory of secondary service 
connection must be considered by the agency of original 
jurisdiction as part of the original claim before a final 
Board adjudication can be made on this appeal.

The Board also finds that a VA examination is "necessary" 
in this case, pursuant to 38 U.S.C.A. § 5103A(d) (West 2002).  
In-service complaints included cellulitis of the right leg in 
December 1975, and the Veteran was treated for bilateral 
chondromalacia in May 1976.  Moreover, an October 1980 
service treatment record indicates an impression of early 
degenerative joint disease of the right great toe and early 
hallux rigidus.  Subsequent to service, the Veteran has been 
treated for neurological symptoms of the right upper and 
lower extremities, as indicated in VA examination reports 
from October 1993, January 1997, and July 2000.  He also 
received private treatment in February 1997 for right hip 
pain; although x-rays at that time were within normal limits, 
it was noted that he had an asymmetric disc bulge at L5-S1 
and had to walk with a cane secondary to his right leg giving 
out.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  Specifically, 
the Veteran should be informed of the 
evidence needed to support a claim for 
service connection as secondary to 
cervical spine, lumbar spine, and right 
ankle disabilities.  The Veteran should 
also be notified that, in cases where 
service connection is granted, both a 
disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Then, the Veteran should be afforded 
a VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed right 
foot and heel, right leg, right hip, and 
right hand  disorders.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding each of the 
claimed disorders.  If the Veteran is not 
found to have a disability of one or more 
of the claimed disorders, the examiner 
should so state.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that each of the diagnosed 
disorders is etiologically related to: 
(1) the Veteran's periods of active 
service, or (2) his service-connected 
cervical spine, lumbar spine, or right 
ankle disorders, in terms of either 
direct causation or aggravation (i.e., 
worsening).  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the above 
development, the Veteran's claims for 
service connection for right foot and 
heel, right leg, right hip, and right 
hand disorders, to include as secondary 
to cervical spine, lumbar spine, and 
right ankle disorders, should be 
readjudicated.  If the determination of 
one or more of these claims remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




